Citation Nr: 0001952	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to a compensable disability rating for facial 
scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1975 to January 1978.  
These matters come to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a low back 
disorder, a right hip disorder as having been incurred in 
service or as secondary to a service-connected right knee 
disorder, a seizure disorder, and eye spasms.  The veteran 
perfected an appeal of that decision.

In a January 1999 rating decision the RO granted entitlement 
to service connection for a seizure disorder, and the Board 
finds that that issue is no longer within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), 
aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement 
ceases to be valid if the benefit sought on appeal is granted 
by the RO).

In a December 1982 rating decision the RO denied entitlement 
to service connection for a bilateral knee disorder, and 
granted service connection for facial scars and assigned a 
noncompensable rating for the disorder.  The veteran 
perfected an appeal of the denial of service connection and 
the assigned rating.

The prior appeal was certified to the Board, and in July 1984 
the Board remanded the issues on appeal for additional 
development.  While the appeal was pending at the RO, in a 
January 1985 rating decision the RO granted service 
connection for a right knee disorder, but failed to return 
the case file to the Board for consideration of the remaining 
issues.  The Board finds that because all of the benefits 
sought on appeal were not granted by the RO, and the veteran 
has not withdrawn his appeal of the remaining issues, the 
issues of entitlement to service connection for a left knee 
disorder and a higher disability rating for facial scars 
remain in contention.  Hamilton, 39 F.3d at 1574.  The issue 
of entitlement to a compensable disability rating for facial 
scars will be addressed in the remand portion of this 
decision.

This case was previously before the Board in August 1999, at 
which time it was remanded to the RO to afford him the 
opportunity for a hearing.  That development has been 
completed and, the case returned to the Board for 
consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
right hip disorder, a low back disorder, and an eye disorder 
are not supported by competent medical evidence showing that 
the disorders are related to an in-service disease or injury 
or a service-connected disability.

2.  The claim of entitlement to service connection for a left 
knee disorder is not supported by competent medical evidence 
showing that the veteran currently has a medical diagnosis of 
a left knee disability.


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
hip disorder, a low back disorder, an eye disorder, and a 
left knee disorder are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on entry into 
service in July 1975 he had defective vision, with 
uncorrected visual acuity in both eyes of 20/25.  No other 
relevant abnormalities were shown.

An August 1975 accident report shows that the veteran was 
involved in a motor vehicle accident when the car he was 
driving left the roadway and struck a telephone pole.  An 
August 1975 VA hospital summary indicates that he was 
involved in a motor vehicle accident with a blow to the head 
and chest.  On physical examination he was found to have a 
forehead laceration and a bruised chest.  An X-ray study 
revealed a fractured sternum, and an electrocardiogram (EKG) 
showed a mild heart contusion.  As the result of a 
neurological evaluation no significant head injury was found, 
and the forehead laceration was closed.  He was observed for 
two days following the accident, and discharged with a stable 
EKG.

In October and November 1975 he complained of bilateral leg 
pain with marching and running, and examination revealed no 
abnormalities with the exception of crepitus in the right 
knee.  In January 1976 he complained of bilateral knee pain, 
and the treating physician provided a diagnosis of 
chondromalacia patella following a physical examination, but 
did not indicate whether the disorder was present in both 
knees or only the right knee.  All subsequent complaints and 
clinical findings documented in the service medical records 
pertained only to the right knee, for which service 
connection has been granted.

The service medical records indicate that the veteran 
complained of low back pain in February 1976, and examination 
revealed muscle spasm in the lumbar area.  His complaints at 
that time were assessed as a lumbar strain.  In August 1977 
he reported having pain in his back for one day after lifting 
a stove, and examination again revealed muscle spasm in the 
low back.  An X-ray study of the lumbosacral spine was 
negative.  In January 1978 he again complained of pain in the 
middle and low back after lifting a heavy box, which was 
assessed as a possible muscle contusion.

An X-ray study of the skull in March 1976 revealed no 
abnormalities.

In conjunction with his October 1977 separation examination 
the veteran reported having eye trouble, a head injury, 
cramps in his legs, and a trick or locked knee.  He also 
reported having been hospitalized following a motor vehicle 
accident in 1975.  The comments regarding the reported 
symptoms by the examining physician show that there were no 
sequelae from the motor vehicle accident, that the veteran 
had muscle cramps secondary to exercise, and that he had 
received treatment for chronic knee strain.  With the 
exception of decreased visual acuity, the physical 
examination revealed no relevant abnormalities.  The service 
medical records make no further reference to any complaints 
or clinical findings pertaining to the claimed disabilities.

The medical evidence documents that the veteran has for many 
years complained of constant, unbearable pain "all over his 
body," which complaints the treating physicians described as 
vague and most of which were not supported by any objective 
clinical signs.  His complaints were generally attributed to 
drug seeking behavior, attempting to obtain hospital 
admission, or malingering.

Private hospital records show that in March 1980 the veteran 
incurred a gunshot wound to the right buttock at the gluteal 
fold, with massive swelling and tenderness in the right 
thigh, injury to the right superficial femoral artery, and 
the development of compartment syndrome.  The injury required 
surgical treatment by grafting of the artery, a lateral 
compartment fasciotomy, and a skin graft to the right leg.  
An August 1980 private treatment record indicates that the 
veteran complained of spasm pain in his back, but apparently 
no examination was conducted and no diagnosis was provided.

VA treatment records indicate that in August and September 
1982 the veteran reported having injured both knees during 
service, with his right knee symptoms being worse than those 
in the left knee.  An X-ray study of the knees was negative 
for any abnormalities.  Examination of the knees in September 
1982 revealed mild clinical findings indicative of 
chondromalacia patella, but it is unclear from the 
examination report the knee to which the findings pertained.

An August 1984 treatment record indicates that the 1980 
gunshot wound to the right lower extremity resulted in 
vascular and neurological damage to the right leg.  An August 
1984 hospital summary shows that the veteran had an eight-
month history of Grave's disease with hyperthyroidism and 
ophthalmopathy, manifested by bulging of the eyes, blurred 
vision, dryness, double vision, and headaches.  An 
X-ray study of the skull at that time showed no evidence of a 
fracture or other abnormality.  

During a September 1984 VA orthopedic examination the veteran 
denied having injured his left knee, and he had no complaints 
pertaining to the left knee.  As the result of an examination 
the orthopedist provided a diagnosis of internal derangement 
of the right knee, for which the RO granted service 
connection in January 1985.  The right knee disability was 
rated as 10 percent disabling effective in August 1982.

In conjunction with a May 1985 VA examination the veteran 
again denied having any complaints pertaining to the left 
knee.  VA treatment records indicate that in September 1985 
he reported having injured his right hip the previous day.  
His complaints were assessed as musculoskeletal pain.  

A December 1986 treatment record shows that the veteran 
complained of chronic bilateral knee pain, with no diagnosis 
of a knee disability, and that he was being "weaned off" of 
Tylenol #3.

VA treatment records also show that in March 1989 the veteran 
complained of chronic pain in his right leg of 11 years in 
duration.  In August 1990 he stated that he had injured his 
back in a fall, resulting in low back pain.  An X-ray study 
at that time showed a fracture of the right L1 transverse 
process, and his complaints were assessed as muscular spasm, 
status post fall with fracture of the L1 transverse process.  
Later in August 1990 he reported having pain in his low back 
following a motor vehicle accident that occurred two hours 
earlier, which was assessed as a back strain.  In October 
1990 he complained of pain in both knees after falling three 
or four days previously, with reported prior trauma to both 
knees.  An X-ray study of the knees at that time was shown to 
be normal, and no diagnosis of a left knee disorder resulted 
from his complaints.  In April 1991 he again complained of 
low back pain of one week in duration, and an X-ray study at 
that time was negative.

In May 1991 the veteran reported having bilateral knee pain 
for 14 years.  Examination of the left knee revealed no 
abnormalities, and no diagnosis of a left knee disability 
resulted from the examination.  A July 1991 treatment record 
indicates that he reported having pain throughout his entire 
spine after falling that morning, but the treating physician 
found minimal objective evidence of disability.  He again 
reported having fallen in September 1991, with resulting back 
pain.  At that time the physician noted that the veteran had 
reported having fallen and injuring his back several times 
since January 1991, and that he had been given Tylenol #3 
each time.  An X-ray study of the spine was shown to be 
grossly normal, and his complaints were assessed as acute 
lumbar strain.  An orthopedic evaluation in November 1991 did 
not result in a diagnosis of a chronic back disorder.

During a VA orthopedic examination in December 1991 the 
veteran reported having increased instability in the right 
knee following the 1980 gunshot wound.  As the result of a 
physical examination the orthopedist provided diagnoses of 
internal derangement of the right knee, severely symptomatic, 
and right anterior cruciate ligament insufficiency, mildly 
symptomatic.  An X-ray study of the knees at that time showed 
no abnormalities.  As the result of an X-ray study in 
February 1992, the veteran's low back complaints were 
diagnosed as degenerative joint disease.  A March 1992 
treatment record indicates that the veteran had fallen in the 
bathtub in August 1990 and hit the back of his head.  VA 
treatment records indicate that the veteran continued to 
receive medication for his back pain.

Treatment records from the VA ophthalmology clinic show that 
the veteran received ongoing treatment for the eye problems 
associated with Grave's disease, including exophthalmos, 
decreased range of motion of the eye muscles, progressively 
decreasing visual acuity, and eye pain.  He also received 
treatment for glaucoma.  In August 1986 he underwent scleral 
graft implantation to all four eyelids due to an extreme 
stare with baring of the sclera of both eyes due to Grave's 
ophthalmopathy.  Following the surgery his eyelids were found 
to be in good position, with no sclera showing in either eye.

In conjunction with a March 1993 VA hospitalization the 
veteran reported having been injured in a motor vehicle 
accident in 1975 that resulted in a plate being put in his 
head.  He also reported having become unconscious after 
colliding with someone while playing basketball in 1976.

The VA treatment records also show that in February 1996 the 
veteran reported having dislocated his right hip in 1976, 
with increased right hip pain.  His complaints at that time 
were attributed to severe arthritis of the hip.  In March 
1996 he again reported having injured his right hip while in 
service, and a magnetic resonance image (MRI) at that time 
revealed evidence of avascular necrosis versus a lymphoma.  
In May 1996 his complaints of pain in the right hip were 
assessed as osteonecrosis following an X-ray study.  In a May 
1996 medical report his VA physician stated that he had 
avascular necrosis of the right hip, but did not provide any 
etiology for the disorder.

In May 1996 the veteran claimed entitlement to service 
connection for his back disorder, which he claimed to have 
resulted from the back injuries that he incurred during 
service.  He also claimed entitlement to service connection 
for his right hip disability, and asserted that the hip 
disorder was caused by the back disorder.  In September 1996 
statements he reported that his back, hip, and both knees had 
been badly injured while he was in service, and that he 
continued to have pain in those joints following his 
separation from service.  He stated that he dislocated both 
knees and incurred a skull fracture in the 1975 motor vehicle 
accident, and that he had "eye spasms" as a result of the 
accident.  He also stated that he injured his right hip when 
a generator fell on his side, causing injury to his right 
knee and the application of a cast up to his hip for six 
months.

A November 1996 VA treatment record indicates that the 
veteran had a history of chronic low back pain secondary to a 
fall in the bathtub in 1991, which had been diagnosed as a 
muscle strain; that he had chronic pain in the right hip and 
knee secondary to a gunshot wound to the proximal right lower 
extremity; and that he had a history of instability in the 
right knee.

In conjunction with a November 1996 VA hospitalization the 
veteran reported having incurred three back injuries, two 
knee injuries, two head injuries, and two hip injuries during 
service.  He also reported having pain from these injuries 
after his separation from service, which caused him to 
consume large amounts of alcohol and to use other drugs.

In his February 1997 substantive appeal the veteran asserted 
that the motor vehicle accident that occurred during service, 
which resulted in head injuries, had caused his eye problems.  
He also contended that he had injured his left knee and right 
hip during service.

The report of a March 1997 X-ray study of the right hip 
indicates that the clinical findings resulting in the request 
for X-rays included a fall, and that the X-rays were 
requested to rule out a fracture.  The X-ray study showed 
Class III avascular necrosis of the right femoral head with 
peripheral impacted pathological fracture of the right 
femoral head.

During a March 1997 hearing the veteran testified that he 
received treatment for back problems many times while in 
service, that he reported having back problems when he was 
separated from service, and that he currently received 
treatment for back pain.  He also testified that he was told 
by his physicians in December 1977 that he had a slipped disc 
in his back, which caused him to have spasms.  He further 
testified that his right hip was bruised when a generator 
fell on his right knee while in service, but that tests 
performed at that time did not reveal any injury to the hip.  
He stated that his right hip disorder was caused by his right 
knee and back disability, and that he started having problems 
with the hip six or seven years after he was separated from 
service.

The veteran further testified that he had eye spasms, which 
he described as a flutter that occurred when he had to keep 
his eyelids up for an extended period, as a result of the 
head injury that occurred in service.  He also stated that 
the eye spasms became worse after he was separated from 
service and were complicated by his thyroid disease, which 
caused blurry vision.  When asked whether he was currently 
having eye spasms, he responded that sunlight and trying to 
read caused pain in his eyes, and that he had difficulty 
lifting his eyelids.

In a March 1998 statement the veteran reported having two 
surgeries to his head and one surgery to his back during 
service.

In conjunction with an October 1998 VA examination the 
veteran reported having had a motor vehicle accident in 
August 1975 resulting in a head injury, dislocation of both 
knees, injury to his back, and bruising of the right hip.  He 
also reported re-injuring both knees in a motor vehicle 
accident in 1977, which resulted in casting of the left knee.  
The examiner noted that the veteran had undergone a total 
right hip replacement in August 1997.  An X-ray study of the 
lumbosacral spine and both knees in October 1998 revealed no 
abnormalities.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Nolen v. West, 12 Vet. App. 347, 350 (1999).

If the veteran fails to submit evidence showing that his 
claims are well grounded, VA is under no duty to assist him 
in any further development of the claims.  See Morton v. 
West, 12 Vet. App. 477 (1999), en banc denied July 28, 1999.  
VA may, however, dependent on the facts of the case, have a 
duty to notify him of the evidence needed to support his 
claims.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make his 
claims well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for right 
hip, low back, left knee, and eye disorders are not well 
grounded.  The veteran contends that all of these disorders 
resulted from injuries that occurred during service, or that 
the right hip disorder was caused by the back or right knee 
disorders.

The medical evidence shows that the veteran has avascular 
necrosis of the right hip, degenerative joint disease of the 
lumbosacral spine, and Grave's ophthalmopathy with multiple 
manifestations.  As a lay person the veteran is competent to 
provide evidence of the hip, back, and eye symptoms that he 
experienced during service.  In addition, the service medical 
records document complaints and clinical findings pertaining 
to the low back.  The Board finds, therefore, that the first 
and second Caluza elements have been satisfied regarding 
those claims.  

The veteran has not, however, provided any competent medical 
evidence showing that the currently diagnosed disabilities 
are related to the claimed in-service injuries or a service-
connected disability.  The veteran's assertions to that 
effect are not probative because the veteran is not competent 
to provide evidence of the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93.  The medical evidence does not 
provide any etiology for the low back disorder, and indicates 
that the eye disorder is due to Grave's disease and that the 
right hip disorder is due to the 1980 gunshot wound, not an 
in-service injury.  

Although the veteran has on numerous occasions told his 
physicians that the in-service injuries caused the current 
disabilities, the physician's recording of that assertion 
does not constitute medical evidence of a nexus to service.  
See Grover v. West, 12 Vet. App. 109 (1999) (evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any medical comment by that examiner, does not constitute 
competent medical evidence of a nexus).  The Board finds, 
therefore, that the third Caluza element has not been 
satisfied, and that the claims of entitlement to service 
connection for a right hip disorder, a low back disorder, and 
an eye disorder are not well grounded.  See Wade v. West, 11 
Vet. App. 302 (1998) (a claim for service connection is not 
well grounded in the absence of medical evidence of a nexus 
between the in-service disease or injury and the current 
disability).

The medical evidence indicates that the veteran has 
complained of left knee pain on several occasions.  No 
objective evidence of left knee pathology was found on 
examination, and the examinations did not result in a 
diagnosis of a left knee disorder.  The Board finds, 
therefore, that the first Caluza element has not been 
satisfied regarding that claim, in that the veteran has not 
provided medical evidence of a current left knee disability.  
The Board has determined, therefore, that the claim of 
entitlement to service connection for a left knee disorder is 
not well grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (a claim cannot be well grounded in the absence of 
medical evidence of a current disability).


ORDER

The claims of entitlement to service connection for a right 
hip disorder, a low back disorder, an eye disorder, and a 
left knee disorder are denied.



REMAND

The veteran contends that the service-connected facial scars 
warrant a higher disability rating than has been assigned.  
He has not, however, been provided a VA examination in order 
to evaluate the severity of the service-connected scars since 
1985.  The Board finds, therefore, that a current medical 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994) (the duty to assist requires that the veteran be 
provided a thorough contemporaneous medical examination).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal of the assigned 
rating, this issue is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for facial scars 
since July 1997.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
severity of the facial scarring.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.  If the examiner 
finds that photographs would aid in the 
description of the facial scars, those 
photographs should be included with the 
report of the examination.

The examiner should describe the facial 
scars in terms of their size, location, 
and any abnormal skin growth.  The 
examiner should also determine whether 
the scars are poorly nourished with 
repeated ulceration, tender and painful 
on objective demonstration, or result in 
any functional limitations.  The examiner 
should also provide an opinion on whether 
any disfigurement resulting from the 
facial scars is slight, moderate, severe, 
or exceptionally repugnant.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a compensable disability 
rating for facial scars.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is necessary to evaluate his claim and that a failure, 
without good cause, to report for a scheduled examination 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals






